Citation Nr: 9902092	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  95-42 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from September 1941 to October 
1945.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  In November 1997, the case was remanded for 
further evidentiary development.    


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by an exaggerated 
startle response, mild depression and occasional nightmares, 
as well an exaggerated startle response and near isolation.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 
4.130, Code 9411 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).

Disability evaluations are determined by the application of a 
schedule of rating which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991), 38 
C.F.R. Part 4 (1997).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Factual Background

The veteran served in combat during World War II.  His 
initial claim for service connection for a nervous disability 
was denied by rating decision dated in September 1983.  He 
subsequently submitted a claim for PTSD.

The veteran was afforded a VA special PTSD examination in 
June 1995.  The report states that the veteran complained of 
a large startle response, nightmares, and being upset by 
anything about the war on the television.  Objectively, the 
veteran was pleasant and cooperative during the examination, 
except that he was anxious and upset when discussing his war 
experiences.  He denied being depressed.  There was no 
evidence of delusions.  His insight and judgment were good.  
He was oriented as to time, place and person and could 
remember three items out of five after five minutes.  The 
diagnosis was PTSD.  The examiner added that the veteran's 
PTSD symptoms were mild, even though they caused the veteran 
a good deal of discomfort and affected his social 
interactions.  

By rating decision dated in October 1995, service connection 
was established for PTSD, evaluated as 10 percent disabling, 
based on the VA examination report.  The veteran appealed the 
evaluation.  

VA outpatient treatment records dated from August 1996 to 
December 1997 indicate that in August 1996, the veteran 
complained of being easily irritated.  His temper would flare 
up, especially when he drove.  During World War II, he had 
been stationed on Guadalcanal at an observation post.  He had 
been a machine gunner.  Memories of his experiences came back 
day and night.  He expressed survivor guilt when thinking of 
his buddies.  He would get up 3 to 5 times a night.  He slept 
poorly and heard noises.  His thought process was okay, and 
there were no delusions or hallucinations.  In December 1996, 
it was reported that the veteran's sleep problem began to 
improve somewhat after 150 milligrams of Sertraline was 
prescribed.  An August 1998 treatment note states that the 
PTSD was stable and that Sertraline was working well for the 
veteran and that it would be continued at the current dosage. 

During a VA PTSD examination performed in March 1998, the 
veteran complained of flashbacks.  He took Zoloft and 
Sertraline and was getting six to seven hours of sleep at 
night.  His days were spent doing yard work or going to the 
Veterans of Foreign Wars (VFW) hall.  He had a few friends 
but did not socialize much because he does not want to get 
close to anyone.  He lived alone.  He described his mood as 
pretty good, but stated that he tended to get depressed and 
had thoughts of wanting to hurt other people.  Sometimes he 
became very angry and blacked out.  He was very jumpy, 
especially with people coming up behind him.  If he was 
expecting a loud noise it does not bother him.  On 
examination his mood had a slightly depressed affect.  His 
thought processes were somewhat slowed but goal directed 
without any auditory or visual hallucinations.  No evidence 
of any delusional system was noted.  All memories were 
intact.  The examiner noted that the veteran met the 10 
percent criteria under the current rating scheme and 
minimally met the criteria for a 30 percent rating.  However, 
he seemed to be functioning fairly well.  His social 
adaptability and interactions with others was noted as 
usually mildly and, when he is significantly angry, 
moderately impaired.  The examiner noted that, given the lack 
of avoidance behavior, the veteran's level of disability was 
in the mild to definite range.  The veteran's Global 
Assessment of Functioning Scale (GAF) was estimated as 68.

During his hearing before a member of the Board in September 
1998, the veteran testified that his Zoloft prescription had 
been increased from 100 milligrams to 150.  He was still 
having nightmares about every other night.  The nightmares 
woke him up if he did not take his medication.  The 
nightmares consisted of faces coming back at him.  The faces 
were those of four friends who were killed during the war.  
He woke up in sweats at night and remained uncomfortable for 
quite awhile.  He had a pulmonary disorder that woke him up 
sometimes, so some of his sleeping difficulty was due to his 
PTSD and some was not.  Loud noises bothered him if he was 
not expecting them.  If someone touched him from behind, he 
would swat them.  He was nervous all the time.  He forgot 
things, but would remember them later.  Often, he forgot and 
left items in the house and had to go back.  He had known his 
friend who would also testify, for about two or three years.  
He had been treated by a VA doctor for two or three years.  
His socializing consisted of going to the VFW every other day 
and talking with others who had been through what he had.  He 
lived alone and was pretty independent.  His nearest neighbor 
lived about one hundred feet away.  His son lived three or 
four blocks away.  Sometimes he felt lonely or sad and took 
off and went for a ride.  He kept loaded weapons unlocked in 
his house.  

The veteran's friend stated that the veteran's memory was 
incorrect, that he has known the veteran for five or six 
years, rather than two or three.  He testified that he was 
the Veterans Affairs Officer for his county.  He helped the 
veteran to file his original PTSD claim.  He confirmed the 
veteran's startle reaction.  The veteran had calmed down a 
little bit since he started receiving treatment and 
medications.  He was still very, very nervous and jumpy.  He 
did not seem to get much rest at night.  The veteran did come 
to the VFW but did not stay longer than half an hour at a 
time.  He cooked every Wednesday night.  He did not have 
prolonged discussions with anybody.


Analysis 

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which is to his advantage.  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Previously, the Court of Veterans 
Appeals had held that Karnas applied to any regulation that 
changed while the appellate process was under way.  However, 
in Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998), 
the Court of Appeals for the Federal Circuit stated that a 
regulation cannot be applied retroactively unless it contains 
language indicating that intent.  In the case of mental 
disorders, there is no retroactive language.  Therefore, the 
previous criteria regarding mental disorders alone must be 
applied prior to November 7, 1996, the effective date of the 
change.

Prior to November 7, 1996, a 10 percent rating was assigned 
in cases where there was less disability than for the 30 
percent rating, with emotional tension, or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was assigned in cases where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and when 
psychoneurotic symptoms result in reduced levels of 
initiative, flexibility, efficiency, and reliability as to 
produce definite industrial impairment.  A 50 percent rating 
was assigned when the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships was severely impaired.  A 100 percent rating 
was assigned when the veteran was demonstrably unable to 
obtain or retain employment due to totally incapacitation 
psychoneurotic symptoms.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (prior to November 7, 1996).

In October 1995 the veteran complained of a strong startle 
response and sleep disturbance.  He denied being depressed.  
He was pleasant and cooperative, except that he was anxious 
and upset when discussing his war experiences.  The examiner 
characterized the veteran's symptoms as mild.  However, 
beginning in August 1996, he began to complain of increased 
irritation when driving.  His sleep had been affected, he 
expressed survivor guilt, and had recurring thoughts of his 
experiences both day and night.  Additional medication was 
added to his existing prescription.  Clearly, he was 
experiencing an increase in his symptoms, resulting in 
definite social and industrial impairment.  It is not evident 
by the evidence of record that the veteran was experiencing 
considerable social and industrial impairment.

Increased Rating After November 7, 1996

Effective November 7, 1996, PTSD is rated under Diagnostic 
code 9411, which provides for a noncompensable evaluation 
when a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.   A 10 percent evaluation is for assignment for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is for assignment for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name  38 C.F.R. § 4.7, 4.130, Code 9411.

Applying Karnas to the facts of the instant case, the Board 
finds that the veteran's PTSD more closely resembles a 30 
percent evaluation under the current criteria due to his 
memory loss, sleep disturbance and depressed mood.  

The most recent VA PTSD examination report indicates that the 
veteran had a slightly depressed affect.  His facial 
expression was mildly saddened.  The examiner stated that the 
veteran minimally met the 30 percent criteria, although he 
had functioned fairly well over the past year.  The veteran's 
isolation, sleep disturbance and depressed mood are stated as 
minimally fitting the 30 percent evaluation.  The testimony 
of the veteran and his friend indicate that the veteran's 
nightmares occur more often now than they did in October 
1995.  The veteran complained of his memory and his friend 
indicated that it is worse than the veteran feels it to be.  
The friend corroborated the veteran's accounts of an 
exaggerated startle response.  The testimony of the veteran's 
friend is most revealing regarding the extent of socializing 
the veteran does at the VFW hall.  The veteran indicated that 
he socialized a lot, at least in respect to talking over his 
war experiences.  However, his friend testified that the 
veteran comes in for half an hour at a time and then leaves; 
that any conversations he has are quite short.  

The record is negative for evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships necessary for a 50 percent evaluation under the 
current criteria.

The record does not indicate a decrease in the ability to 
establish or maintain effective and wholesome relationships 
with people, reduced levels of initiative, flexibility, 
efficiency, and reliability as to produce definite industrial 
impairment sufficient to warrant a 30 percent evaluation 
under the previous criteria.  Nor do the facts demonstrate a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people or that the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment 
necessary to warrant a 50 percent evaluation under the old 
criteria.

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the evidence warrants a 30 percent 
evaluation for the veteran's service-connected PTSD after 
November 7, 1996.  38 C.F.R. § 5107 (1998).


ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the criteria for award of 
monetary benefits. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

(Continued on next page)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
